DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This office action is in response to the amendments filed on 30 September 2022.  Claims 1-3 and 5-23 are pending in the application.  Claims 1, 5, 11, and 13-15 have been amended.  Claim 4 has been canceled.

Response to Arguments
Applicant’s arguments, see pages 1-4, filed 30 September 2022, with respect to the rejection(s) of claim(s) 1-23 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kunnavakkam et al. (US 9,016,836).

Information Disclosure Statement
The reference cited in the information disclosure statement (IDS) submitted on 06 September 2022, has been considered.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 8,430,482) in view of Lebens et al. (US 6,521,513), in view of Kunnavakkam et al. (US 9,016,836), and in further view of Tobita et al. (US 7,090,340).


With respect to claim 1, Fang discloses a wafer structure, comprising: 
a chip substrate (Fig. 1, element 18) being a silicon substrate (Column 3, lines 1-7) and fabricated by a semiconductor process on a wafer (Fig. 1, element 50) of at least 12 inches (Column 4, lines 4-5); and 
a plurality of inkjet chips (Fig. 1, elements n, n+1, n+2…) comprising at least one first inkjet chip (Fig. 1, element n) and at least one second inkjet chip (Fig. 1, element n+1) directly formed on the chip substrate by the semiconductor process, respectively, whereby the plurality of inkjet chips are diced (Column 4, lines 19-23) into the at least one first inkjet chip and the at least one second inkjet chip, to be implemented for inkjet printing (Column 3, lines 7-13), 
wherein each of the ink-drop generators (Column 1, lines 18-26 and Column 3, lines 28-38) comprises a resistance heating layer (Column 3, lines 29-30), an ink-supply chamber (Fig. 1, element 7), and a nozzle (Column 3, lines 33-35),
wherein each of the first inkjet chip (Fig. 1, element n) and the second inkjet chip (Fig. 1, element n+1) includes a plurality of ink-drop generators (Fig. 1, array of element 15) produced by the semiconductor process and formed on the chip substrate (Column 3, lines 28-38), wherein in the first inkjet chip and the second inkjet chip, the plurality of ink-drop generators are arranged in a longitudinal direction (Fig. 1, i.e. left/right direction) to form a plurality of longitudinal axis array groups having a pitch (Fig. 1, i.e. spaces between the array of element 15) maintained between two adjacent ink-drop generators in the longitudinal direction, and arranged in a horizontal direction (Fig. 1, i.e. up/down direction) to form a plurality of horizontal axis array groups having a central stepped pitch (Fig. 1, i.e. spaces between the array of element 15) maintained between two adjacent ink-drop generators in the horizontal direction.
However, Fang fails to disclose a size of a printing swath of the at least one first inkjet chip is different from a size of a printing swath of the at least one second inkjet chip, the layer details of well-known ink-drop generators that are used in the inkjet printing art, and the central stepped pitch is at least equal to 1/600 inches or less.
Lebens discloses silicon wafer configurations (Fig. 1, element 10) used to manufacture inkjet printheads (Column 1, lines 26-31 and  Column 2, lines 15-20) where a size of a printing swath of the at least one first inkjet chip (Fig. 1, element 20c) is different from a size of a printing swath of the at least one second inkjet chip (Fig. 1, element 20a or element 20b; Column 4, lines 44-59).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the inkjet printhead dice dimensions disclosed by Lebens for the inkjet chip layout on a wafer of Fang.  The motivation for doing so would have been “Another technical advantage includes the ability to singulate a semiconductor wafer arranged having different sizes and/or shapes of semiconductor dice included therein” (Column 3, lines 63-65).
Kunnavakkam discloses a plurality of ink-drop generators (Fig. 1, element 10; Column 3, lines 8-15), wherein each of the ink-drop generators comprises a thermal-barrier layer (Fig. 3, elements 40, 42), a resistance heating layer (Fig. 3, element 26), a conductive layer (Fig. 3, element 46), a protective layer (Fig. 3, elements 48, 50), a barrier layer (Fig. 3, element 32), an ink-supply chamber (Fig. 2, element 30) and a nozzle (Fig. 3, element 14), wherein the thermal-barrier layer is directly formed on the chip substrate (Fig. 3, element 22), the resistance heating layer is directly formed on the thermal-barrier layer, the conductive layer and a part of the protective layer are formed on the resistance heating layer, a rest part of the protective layer is formed on the conductive layer, the barrier layer is formed on the protective layer (Column 5, lines 43-44), and the ink-supply chamber and the nozzle are integrally formed in the barrier layer, wherein the ink-supply chamber (Fig. 2, element 30) has a bottom in communication with the protective layer (Fig. 3, elements 48, 50), and a top in communication with the nozzle (Fig. 2, element 32).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the ink-drop generator architecture of Kunnavakkam in the ejection chips of Fang.  The motivation for doing so would have been “This thermal resistor is formed as a thin film resistive material disposed on a semiconductor substrate and a dielectric layer as part of a semiconductor chip. Several thin film layers are formed on the semiconductor chip, including the dielectric layer above the substrate, the resistive layer forming the thermal resistor above the dielectric layer, and an electrode layer that defines the electrodes coupled to the resistive layer to which the pulse is applied to heat the thermal resistor and vaporize the ink. At least one dielectric layer, and a protection layer are typically above the electrode layer. The protection layer protects the resistive layer and other layers from oxidation and chemical degradation caused by the ink as it is heated and ejected from the nozzle.” (Column 1, Lines 22-35).
The examiner notes to applicant that the limitations concerning how the chip substrate is manufactured are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the chip substrate of Fang in view of Kunnavakkam as applied above.
Tobita discloses an inkjet recording head (Fig. 8, element 100) having at least one first inkjet chip (Fig. 8, one of element 16) and at least one second inkjet chip (Fig. 8, another one of element 16) where the central stepped pitch (Fig. 8, element Dp) is at least equal to 1/600 inches (Column 6, lines 45-48) or less (Column 6, line 35-expression (1), i.e. solve for desired Dp and/or Column 6, line 44- expression (2), i.e. set desired Hw and/or Mp).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the nozzle packing expression and/or the chip packing expression disclosed by Tobita for the inkjet chip layout on a wafer of Fang.  The motivation for doing so would have been “More specifically, it is another object of the invention to provide an inkjet recording head and an inkjet recording apparatus using the inkjet recording head having a structure in which a plurality of nozzles are packaged in an ink chamber efficiently, with the excellent operability of assembling” (Column 2, lines 37-42).
The examiner notes to applicant that the limitations concerning how the wafer structure is manufactured are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the wafer structure of Fang in view of Tobita as applied above.
With respect to claim 2, Fang in view of Lebens, Kunnavakkam, and Tobita, as applied to claim 1 above disclose the chip substrate (Fang at Fig. 1, element 18) is fabricated by the semiconductor process on a 12-inch wafer (Fang at Column 4, lines 4-5).
With respect to claim 3, Fang in view of Lebens, Kunnavakkam, and Tobita, as applied to claim 1 above disclose the chip substrate (Fang at Fig. 1, element 18) is fabricated by the semiconductor process on a 16-inch wafer (Fang at Column 4, lines 4-5).
With respect to claim 5, Fang in view of Lebens, Kunnavakkam, and Tobita, as applied to claim 1 above disclose each of the first inkjet chip (Fang at Fig. 1, element n) and the second inkjet chip (Fang at Fig. 1, element n+1) comprises at least one ink-supply channel (Kunnavakkam at Fig. 2, Chamber 30) and a plurality of manifolds (Kunnavakkam at Fig. 2, Chamber 34) fabricated by the semiconductor process, wherein the ink-supply channel provides ink, and the ink-supply channel is in communication with the plurality of the manifolds, wherein the plurality of manifolds are in communication with each of the ink-supply chambers of the ink-drop generators (Kunnavakkam at Column 3, lines 45-63).
With respect to claim 6, Fang in view of Lebens, Kunnavakkam, and Tobita, as applied to claim 1 above disclose the central stepped pitch (Tobita at Fig. 8, element Dp) is equal to at least 1/600 inches to 1/1200 inches (Tobita at Column 6, line 35 - expression (1), i.e. solve for desired Dp and/or Column 6, line 44 - expression (2), i.e. set desired Hw and/or Mp).
With respect to claim 7, Fang in view of Lebens, Kunnavakkam, and Tobita, as applied to claim 6 above disclose the central stepped pitch (Tobita at Fig. 8, element Dp) is equal to 1/720 inches (Tobita at Column 6, line 35 - expression (1), i.e. solve for Dp at 1/720 inches and/or Column 6, line 44 - expression (2), i.e. set desired Hw and/or Mp).
With respect to claim 8, Fang in view of Lebens, Kunnavakkam, and Tobita, as applied to claim 1 above disclose the central stepped pitch (Tobita at Fig. 8, element Dp) is equal to at least 1/1200 inches to 1/2400 inches (Tobita at Column 6, line 35 - expression (1), i.e. solve for desired Dp and/or Column 6, line 44 - expression (2), i.e. set desired Hw and/or Mp).
With respect to claim 9, Fang in view of Lebens, Kunnavakkam, and Tobita, as applied to claim 1 above disclose the central stepped pitch (Tobita at Fig. 8, element Dp) is equal to at least 1/2400 inches to 1/24000 inches (Tobita at Column 6, line 35 - expression (1), i.e. solve for desired Dp and/or Column 6, line 44 - expression (2), i.e. set desired Hw and/or Mp).
With respect to claim 10, Fang in view of Lebens, Kunnavakkam, and Tobita, as applied to claim 1 above disclose the central stepped pitch (Tobita at Fig. 8, element Dp) is equal to at least 1/24000 inches to 1/48000 inches (Tobita at Column 6, line 35 - expression (1), i.e. solve for desired Dp and/or Column 6, line 44 - expression (2), i.e. set desired Hw and/or Mp).
With respect to claim 11, Fang in view of Lebens, Kunnavakkam, and Tobita, as applied to claim 1 above disclose the conductive layer (Kunnavakkam at Fig. 3, element 46) is connected to a conductor (Kunnavakkam at Column 4, lines 14-27) fabricated by the semiconductor process of equal to or less than 90 nanometers to form an inkjet control circuit (Kunnavakkam at Fig. 5).
The examiner notes to applicant that the limitations concerning how the wafer structure is manufactured are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the wafer structure of Fang in view of Kunnavakkam as applied above.  Furthermore, it is well known in the ink jet printing art to have chips with internal layers less than 90 nanometers.  See Anderson et al. (US 6,902,256) as applied in the office action dated 20 December 2021 for this application.
With respect to claim 12, Fang in view of Lebens, Kunnavakkam, and Tobita, as applied to claim 11 above the conductive layer (Kunnavakkam at Fig. 3, element 46) is connected to a conductor (Kunnavakkam at Column 4, lines 14-27) fabricated by the semiconductor process of 2 nanometers to 90 nanometers to form the inkjet control circuit (Kunnavakkam at Fig. 5).
With respect to claim 13, Fang in view of Lebens, Kunnavakkam, and Tobita, as applied to claim 1 above the conductive layer (Kunnavakkam at Fig. 3, element 46) is connected to a conductor (Kunnavakkam at Column 4, lines 14-27), and the conductor is a gate of a metal oxide semiconductor field effect transistor (Kunnavakkam at Column 4, lines 51-65).
With respect to claim 14, Fang in view of Lebens, Kunnavakkam, and Tobita, as applied to claim 1 above the conductive layer (Kunnavakkam at Fig. 3, element 46) is connected to a conductor (Kunnavakkam at Column 4, lines 14-27), and the conductor is a gate of a complementary metal oxide semiconductor (Kunnavakkam at Column 4, lines 51-65).
With respect to claim 15, Fang in view of Lebens, Kunnavakkam, and Tobita, as applied to claim 1 above the conductive layer (Kunnavakkam at Fig. 3, element 46) is connected to a conductor (Kunnavakkam at Column 4, lines 14-27), and the conductor is a gate of an N-type metal oxide semiconductor (Kunnavakkam at Column 4, lines 51-65).
With respect to claim 16, Fang in view of Lebens, Kunnavakkam, and Tobita, as applied to claim 5 above disclose the number of the at least one ink-supply channel (Fang at Fig. 1, array of element 7) is one to six (Fang at Column 3, lines 37-38, i.e. plurality of ink colors).
With respect to claim 17, Fang in view of Lebens, Kunnavakkam, and Tobita, as applied to claim 1 above disclose the first inkjet chip (Fang at Fig. 1, element n) has the printing swath ranging from at least 0.25 inches to 1.5 inches (Fang at Column 4, lines 6-8), and the first inkjet chip has a width ranging from at least 0.5 mm to 10 mm (Tobita at Column 6, line 44 - expression (2), i.e. set desired Hw and/or Mp).
With respect to claim 18, Fang in view of Lebens, Kunnavakkam, and Tobita, as applied to claim 1 above disclose the second inkjet chip (Fang at Fig. 1, element n+1) has a width ranging from at least 0.5 mm to 10 mm (Tobita at Column 6, line 44 - expression (2), i.e. set desired Hw and/or Mp).
With respect to claim 19, Fang in view of Lebens, Kunnavakkam, and Tobita, as applied to claim 1 above disclose a length of the second inkjet chip (Fang at Fig. 1, element n+1 and Fang at Column 4, lines 4-5, i.e. use an 18 inch wafer) is equal to or greater than a width of a printing medium (Tobita at Column 6, line 44 - expression (2), i.e. set desired Hw and/or Mp) thereby constituting a page-width printing, and the second inkjet chip has the printing swath equal to or greater than 1.5 inches (Fang at Column 3, lines 16-17, i.e. 2 chips at desired length equal to or greater than 1.5 inches).
With respect to claim 20, Fang in view of Lebens, Kunnavakkam, and Tobita, as applied to claim 19 above disclose the printing swath of the second inkjet chip (Fang at Fig. 1, element n+1 and Fang at Column 4, lines 4-5, i.e. use an 18 inch wafer) is 8.3 inches (Fang at Column 3, lines 16-17, i.e. 2 chips at desired length equal to or greater than 8.3 inches), and the extent of the page-width printing is 8.3 inches corresponding to the width of the printing medium (Tobita at Column 6, line 44 - expression (2), i.e. set desired Hw and/or Mp) when the second inkjet chip prints thereon.
The examiner notes to applicant that the limitations concerning how the inkjet chips are operated are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the inkjet chips of Fang in view of Tobita as applied above.
With respect to claim 21, Fang in view of Lebens, Kunnavakkam, and Tobita, as applied to claim 19 above disclose the printing swath of the second inkjet chip (Fang at Fig. 1, element n+1 and Fang at Column 4, lines 4-5, i.e. use an 18 inch wafer) is 11.7 inches (Fang at Column 3, lines 16-17, i.e. 2 chips at desired length equal to or greater than 11.7 inches), and the extent of the page-width printing is 11.7 inches (Tobita at Column 6, line 44 - expression (2), i.e. set desired Hw and/or Mp) corresponding to the width of the printing medium when the second inkjet chip prints thereon.
With respect to claim 22, Fang in view of Lebens, Kunnavakkam, and Tobita, as applied to claim 19 above disclose the printing swath of the second inkjet chip (Fang at Fig. 1, element n+1 and Fang at Column 4, lines 4-5, i.e. use an 18 inch wafer) ranges from at least 1.5 inches to 2 inches (Fang at Column 3, lines 16-17, i.e. 2 chips at desired range from at least 1.5 inches to 2 inches), and the extent of the page-width printing ranges from at least 1.5 inches to 2 inches (Tobita at Column 6, line 44 - expression (2), i.e. set desired Hw and/or Mp) corresponding to the width of the printing medium when the second inkjet chip prints thereon.
With respect to claim 23, Fang in view of Lebens, Kunnavakkam, and Tobita, as applied to claim 19 above disclose the printing swath of the second inkjet chip (Fang at Fig. 1, element n+1 and Fang at Column 4, lines 4-5, i.e. use an 18 inch wafer) is equal to or greater than 12 inches (Fang at Column 3, lines 16-17, i.e. 2 chips at desired length equal to or greater than 12 inches) and the extent of the page-width printing is equal to or greater than 12 inches (Tobita at Column 6, line 44 - expression (2), i.e. set desired Hw and/or Mp) corresponding to the width of the printing medium when the second inkjet chip prints thereon.

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        10/14/2022